Affirmed and Majority and Concurring Memorandum Opinions filed April 16,
2020.




                                      In the

                    Fourteenth Court of Appeals

                              NO. 14-18-00726-CR


                 ROBERT ANTONIO HOUSTON, Appellant

                                         v.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1522384


                 MEMORANDUM CONCURRING OPINION

      Appellant reminds us of the provisions of the state Factual Conclusivity
Clause. Tex. Const. art. V, § 6(a). Appellant essentially contends that the Court of
Criminal Appeals of Texas erred in issuing Brooks v. State, 323 S.W.3d 893 (Tex.
Crim. App. 2010), as that opinion violates the state Factual Conclusivity Clause, as
well as the federal Due Process and Equal Protection Clauses, and the state Due
Course of Law Clause. U.S. Const. amends. V, XIV; Tex. Const. art. I, § 13.

      It is not this court’s place in the Texas appellate system to overrule an opinion
of the court of criminal appeals. See Tex. Const. art. V, § 5(a). To the extent that
appellant believes he must preserve his challenge to Brooks here, I understand. But
as this can only be resolved at the state level by the court of criminal appeals, the
Brooks challenge is not an issue this court has the power on which to rule on the
merits. See Mayer v. State, 494 S.W.3d 844, 848 (Tex. App.—Houston [14th Dist.]
2016, pet. ref’d). Accordingly, not ruling on the merits of this issue does not violate
our duty to “hand down a written opinion that is as brief as practicable but that
addresses every issue raised and necessary to final disposition of the appeal.” Tex.
R. App. P. 47.1.

      With these concurring remarks, I otherwise join the court’s opinion and
judgment.




                                        /s/       Charles A. Spain
                                                  Justice




Panel consists of Justices Christopher, Spain, and Poissant (Spain, J., concurring).
Do Not Publish – Tex. R. App. P. 47.2(b)




                                              2